1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA
8
                                                 ***
9     TED R. BASSETT,                              Case No. 2:21-cv-00697-RFB-BNW

10                                     Petitioner, ORDER
11           v.
12

13    C. JOHNSON, et al.,

14                                 Respondents.
15

16          Ted R. Bassett has submitted a pro se petition for writ of habeas corpus under 28

17   U.S.C. § 2254 (ECF No. 1-1). He has now paid the filing fee (see ECF No. 4). The court

18   has reviewed the petition pursuant to Habeas Rule 4, and the petition is dismissed for
19   failure to state a claim cognizable in federal habeas corpus.
20
            Bassett indicates that he is serving several sentences of life with the possibility of
21
     parole. He asserts that he was granted parole in April 2014, but the state district attorney
22
     placed a “hold” request to bar his release due to a new felony. While Bassett asks this
23

24   court to reinstate his parole, he appears to argue mainly that the parole board failed to

25   follow mandatory guidelines and time requirements. Such a claim is a state-law matter.

26   In Anselmo v. Bisbee, 396 P.3d 848 (Nev. 2017), the Nevada Supreme Court recognized
27
     that eligible Nevada inmates do have a state statutory right to have the parole board’s
28
                                                  1
     internal guidelines concerning aggravating factors interpreted correctly when the parole
1

2    board is determining whether to grant or deny them parole. Id. at 849-51. However,

3    allegations that a defendant violated state law are not sufficient to state a claim for

4    violation of the Fourteenth Amendment’s due process clause. Swarthout v. Cooke, 562
5    U.S. 216, 222 (2011) (holding that “a ‘mere error of state law’ is not a denial of due
6
     process”).
7
             Further, if Bassett’s claim is that the parole board violated his due process rights
8
     in the manner that his parole was rescinded and that he should receive a new parole
9

10   hearing, such claims are noncognizable in habeas corpus because success on such

11   claims would not necessarily lead to speedier release. See Nettles v. Grounds, 830 F.3d

12   922 (9th Cir. 2016).
13
             Accordingly, the petition is dismissed for failure to state claims cognizable in
14
     habeas corpus.
15
             IT IS THEREFORE ORDERED that the Clerk detach and file the petition (ECF No.
16
     1-1).
17

18           IT IS FURTHER ORDERED that the petition is DISMISSED for failure to state

19   claims for which relief may be granted.
20           IT IS FURTHER ORDERED that a certificate of appealability is denied.
21
             IT IS FURTHER ORDERED that the Clerk enter judgment accordingly and close
22
     this case.
23

24           DATED: 21 June 2021.

25

26                                                    RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
27

28
                                                  2
